DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an indexing engine for” and “a notification engine for” in claim 17. There is structural found in the Applicant’s specification in paragraph [0021].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, 10, 11, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asl et al. (US-20170076152-A1; hereinafter Asl) in view of Miller et al. (US-20140115704-A1; hereinafter Miller) and Liew et al. ("Bounded activation functions for enhanced training stability of deep neural networks on visual pattern recognition problems."; hereinafter Liew).
Regarding Claim 1,
Asl teaches a method for identifying a potential homoglyph attack using a computing device comprising a Siamese convolutional neural network and an index engine, the method comprising: 
fig. 1; Para [0015] "Character string" and "text string" are used interchangeably herein. In an example, a patient fills out a form at a doctor's office by writing responses in fields of the form. The patient writes his last name in a "Last Name" field, writes his birthday in a "Birthday" field, etc.); 
transforming, by the computing device, the string of characters into a received image (fig. 1; para [0015] A staff member creates a digital image of the form, such as by scanning or photographing the form. And para [0016] Utilizing the technology introduced here, the staff member is able to utilize a computer to analyze the digital image of the form and determine the responses written in the fields by the patient. A shred is digital data, such as a digital file, that includes an image of a portion of a document, such as an image of a filled out field of a form, an image of a portion of a filled in field of a form, an image of the entire form, etc.); 
transforming, by the Siamese convolutional neural network (para [0024] FIG. 2 is a diagram that illustrates a Deeply Supervised Siamese Network (DSSN) for learning similarities of text strings, consistent with various embodiments.), the image into a received vector (para [0018] When a shred is identified as a candidate for the library, the computer determines a set of visual features for the shred, and associates the visual features of the shred with the shred, such as via the database. The computer repeats this process of determining and associating the visual features for each of the shreds of the library.  And para [0056] Each of the different sets of features can be vectorized to create a feature vector, also referred to as a visual feature vector.); and 
… if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold … (para [0083] Euclidian distance between a first projection based on the first digital image and a second projection based on the second digital image being less than a predetermined threshold indicates that the first and the second digital image represent a same symbolic content.)
Asl does not explicitly disclose
searching, by the index engine, a reference index and generating an alert if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold.
the… convolutional neural network comprising at least one convolutional layer having a leaky Rectifier Linear Unit activation, the transforming including: 
applying, to the image, a first convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; 
applying, to the image, a second convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer;
However, Miller (US 20140115704 A1) teaches
searching, by the index engine, a reference index and generating an alert if the distance between the received vector and any of the vectors referenced in the reference para [0017] The search results 141 may indicate that one or more of the DNS servers 130a, 130b or 130n include one or more of the potential attack vector strings 122, which are DNS record matches 123. If DNS record matches 123 are found, actions may be performed. For example, notifications may be generated that identify the DNS record matches 123. The notifications may be sent to administrators and authorities. And para [0024] For example, the DNS analyzer module 103 shown in FIG. 1 may generate the query 140 that includes the potential attack vector strings 122 or a subset of the strings 122. The query 140 is sent to DNS servers in one or more of the geographic areas 131, 131b, 131n to determine whether any DNS records in the DNS servers contain any of the potential attack vector strings 122. The DNS servers search their DNS records to determine whether they include any of the potential attack vector strings 122. Database records (rows) are indexed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining the similarity between feature vectors of Asl with the method of determining the similarity between feature vectors of Miller.
Doing so would allow for adjusting the similarity threshold (para [0016] Tuning may be used to adjust similarity measures or similarity thresholds. Tuning may comprise considering additional factors to determine or adjust a similarity measure.).
		Liew teaches
the… convolutional neural network comprising at least one convolutional layer having a leaky Rectifier Linear Unit activation, the transforming including: 
applying, to the image, a first convolutional layer  (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); 
applying, to the image, a second convolutional layer (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer (pg. 725, section 4.2; The CNN1 model consists of seven layers in total, with alternating layers of convolutions and max-pooling in the feature extraction stage, followed by a fully-connected layer and a softmax layer for the classification purpose unless otherwise stated. Table 2 shows the details of CNN1 model, which is depicted as in Fig. 11. This model is applied in the experiments using the MNIST and mnist-rot-bg-img datasets);
It would have been obvious to one of ordinary skill in the at before the effective filing date to combine the implementation of a convolutional neural network of Asl with the implementation of a convolutional neural network of Liew.
	Doing so would allow for improved training stability (Abs. This paper focuses on the enhancement of the generalization ability and training stability of deep neural networks (DNNs).).
Regarding Claim 2,
Asl, Miller, and Liew teach the method of claim 1. Miller further teaches wherein the received string of characters is a URL (para [0023] For example, if the target string is "hp.com".).
Regarding Claim 3,
Asl, Miller, and Liew teach the method of claim 1. Miller further teaches wherein the received string of characters is a file name (para [0014] Instead of a domain name, the target string 121 may be a file name or a name of another computer resource.).
Regarding Claim 9,

receiving, by the computing device, a set of pairs of strings (fig. 1; Para [0015] "Character string" and "text string" are used interchangeably herein. In an example, a patient fills out a form at a doctor's office by writing responses in fields of the form. The patient writes his last name in a "Last Name" field, writes his birthday in a "Birthday" field, etc.); 
transforming, by the computing device, each string in the set of pairs of strings into an image to create a set of pairs of images (fig. 1; para [0015] A staff member creates a digital image of the form, such as by scanning or photographing the form. And para [0016] Utilizing the technology introduced here, the staff member is able to utilize a computer to analyze the digital image of the form and determine the responses written in the fields by the patient. A shred is digital data, such as a digital file, that includes an image of a portion of a document, such as an image of a filled out field of a form, an image of a portion of a filled in field of a form, an image of the entire form, etc.); 
training the Siamese convolutional neural network using the set of pairs of images (fig. 2; para [0026] The Siamese network of this example is trained to project the images into a feature space, where similar images are projected with short mutual Euclidean distance, and dissimilar images are projected with large mutual Euclidean distances. Training of the Siamese network is based on minimizing the contrastive loss of a pair of images, 
L ( W ) = ( 1 - Y ) * 1 2 D w 2 + 1 2 * Y * max ( 0 , m - D w ) 2 ( 1 ) ##EQU00001## 
where W=[[w.sup.0, . . . , w.sup.n], w.sup.0] are the weights of the hidden layers and output layer of the Siamese network, Y is the label of paired images, i.e., 0 if similar and 1 if dissimilar, D.sub.w is the Euclidean distance between a pair of images, and m is the desired Euclidean distance between a pair of dissimilar images.); 
receiving, by the computing device, a string of characters (Para [0015] "Character string" and "text string" are used interchangeably herein. In an example, a patient fills out a form at a doctor's office by writing responses in fields of the form. The patient writes his last name in a "Last Name" field, writes his birthday in a "Birthday" field, etc.); 
transforming, by the computing device, the string of characters into a received image (fig. 2; para [0026] The Siamese network of this example is trained to project the images into a feature space, where similar images are projected with short mutual Euclidean distance, and dissimilar images are projected with large mutual Euclidean distances. Training of the Siamese network is based on minimizing the contrastive loss of a pair of images); 
transforming, by the Siamese convolutional neural network, the image into a received vector (para [0018] When a shred is identified as a candidate for the library, the computer determines a set of visual features for the shred, and associates the visual features of the shred with the shred, such as via the database. The computer repeats this process of determining and associating the visual features for each of the shreds of the library.  And para [0056] Each of the different sets of features can be vectorized to create a feature vector, also referred to as a visual feature vector.); and 
… if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold … (para [0083] Euclidian distance between a first projection based on the first digital image and a second projection based on the second digital image being less than a predetermined threshold indicates that the first and the second digital image represent a same symbolic content.).
Asl does not explicitly disclose
searching, by the index engine, a reference index and generating an alert if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold.
the… convolutional neural network comprising at least one convolutional layer having a leaky Rectifier Linear Unit activation, the transforming including: 
applying, to the image, a first convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; 
applying, to the image, a second convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer;
However, Miller (US 20140115704 A1) teaches
para [0017] The search results 141 may indicate that one or more of the DNS servers 130a, 130b or 130n include one or more of the potential attack vector strings 122, which are DNS record matches 123. If DNS record matches 123 are found, actions may be performed. For example, notifications may be generated that identify the DNS record matches 123. The notifications may be sent to administrators and authorities. And para [0024] For example, the DNS analyzer module 103 shown in FIG. 1 may generate the query 140 that includes the potential attack vector strings 122 or a subset of the strings 122. The query 140 is sent to DNS servers in one or more of the geographic areas 131, 131b, 131n to determine whether any DNS records in the DNS servers contain any of the potential attack vector strings 122. The DNS servers search their DNS records to determine whether they include any of the potential attack vector strings 122. Database records (rows) are indexed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining the similarity between feature vectors of Asl with the method of determining the similarity between feature vectors of Miller.
Doing so would allow for adjusting the similarity threshold (para [0016] Tuning may be used to adjust similarity measures or similarity thresholds. Tuning may comprise considering additional factors to determine or adjust a similarity measure.).
		Liew teaches
the transforming including: 
applying, to the image, a first convolutional layer  (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); 
applying, to the image, a second convolutional layer (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer (pg. 725, section 4.2; The CNN1 model consists of seven layers in total, with alternating layers of convolutions and max-pooling in the feature extraction stage, followed by a fully-connected layer and a softmax layer for the classification purpose unless otherwise stated. Table 2 shows the details of CNN1 model, which is depicted as in Fig. 11. This model is applied in the experiments using the MNIST and mnist-rot-bg-img datasets);
It would have been obvious to one of ordinary skill in the at before the effective filing date to combine the implementation of a convolutional neural network of Asl with the implementation of a convolutional neural network of Liew.
	Doing so would allow for improved training stability (Abs. This paper focuses on the enhancement of the generalization ability and training stability of deep neural networks (DNNs).).
Regarding Claim 10,
Claim 10 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 11,
Claim 11 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 17,
Asl teaches a computing device for identifying a potential homoglyph attack, comprising: 
a data-image transformation engine comprising instructions for transforming a received string of characters into an image (fig. 1; Para [0015] "Character string" and "text string" are used interchangeably herein. In an example, a patient fills out a form at a doctor's office by writing responses in fields of the form. The patient writes his last name in a "Last Name" field, writes his birthday in a "Birthday" field, etc. And para [0015] A staff member creates a digital image of the form, such as by scanning or photographing the form. And para [0016] Utilizing the technology introduced here, the staff member is able to utilize a computer to analyze the digital image of the form and determine the responses written in the fields by the patient. A shred is digital data, such as a digital file, that includes an image of a portion of a document, such as an image of a filled out field of a form, an image of a portion of a filled in field of a form, an image of the entire form, etc.); 
a Siamese convolutional neural network (para [0024] FIG. 2 is a diagram that illustrates a Deeply Supervised Siamese Network (DSSN) for learning similarities of text strings, consistent with various embodiments.) configured to convert an image into a vector (para [0018] When a shred is identified as a candidate for the library, the computer determines a set of visual features for the shred, and associates the visual features of the shred with the shred, such as via the database. The computer repeats this process of determining and associating the visual features for each of the shreds of the library.  And para [0056] Each of the different sets of features can be vectorized to create a feature vector, also referred to as a visual feature vector.); 
… the difference between the vector and any of the indexed vectors is below a predetermined threshold (para [0083] Euclidian distance between a first projection based on the first digital image and a second projection based on the second digital image being less than a predetermined threshold indicates that the first and the second digital image represent a same symbolic content.).
Asl does not explicitly disclose
searching, by the index engine, a reference index and generating an alert if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold.
the… convolutional neural network comprising at least one convolutional layer having a leaky Rectifier Linear Unit activation, the transforming including: 
applying, to the image, a first convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; 
applying, to the image, a second convolutional layer of the at least one convolutional layer having the leaky Rectifier Linear Unit activation; and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer;
However, Miller (US 20140115704 A1) teaches
searching, by the index engine, a reference index and generating an alert if the distance between the received vector and any of the vectors referenced in the reference index is below a predetermined threshold (para [0017] The search results 141 may indicate that one or more of the DNS servers 130a, 130b or 130n include one or more of the potential attack vector strings 122, which are DNS record matches 123. If DNS record matches 123 are found, actions may be performed. For example, notifications may be generated that identify the DNS record matches 123. The notifications may be sent to administrators and authorities. And para [0024] For example, the DNS analyzer module 103 shown in FIG. 1 may generate the query 140 that includes the potential attack vector strings 122 or a subset of the strings 122. The query 140 is sent to DNS servers in one or more of the geographic areas 131, 131b, 131n to determine whether any DNS records in the DNS servers contain any of the potential attack vector strings 122. The DNS servers search their DNS records to determine whether they include any of the potential attack vector strings 122. Database records (rows) are indexed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining the similarity between feature vectors of Asl with the method of determining the similarity between feature vectors of Miller.
Doing so would allow for adjusting the similarity threshold (para [0016] Tuning may be used to adjust similarity measures or similarity thresholds. Tuning may comprise considering additional factors to determine or adjust a similarity measure.).
		Liew teaches
the… convolutional neural network comprising at least one convolutional layer having a leaky Rectifier Linear Unit activation, the transforming including: 
applying, to the image, a first convolutional layer  (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); 
applying, to the image, a second convolutional layer (Fig. 11; pg. 725, section 4.2; All convolutional layers perform convolutions with single stepsized correlation filtering operation [56]. Meanwhile, the maxpooling layers perform subsampling by selecting the maximum values within a window as the outputs) of the at least one convolutional layer having the leaky Rectifier Linear Unit activation (pg. 721; Some modifications have been proposed to improve the conditioning of the ReLU function. For instance, ReLU produces only zero gradient for any negative input values (see Fig. 3). Therefore, a leaky version of ReLU (lrelu) function has been proposed to allow a small, non-zero gradient value whenever the neuron is inactive); and 
applying a maxpooling function to the image after applying each of the first convolutional layer and the second convolutional layer (pg. 725, section 4.2; The CNN1 model consists of seven layers in total, with alternating layers of convolutions and max-pooling in the feature extraction stage, followed by a fully-connected layer and a softmax layer for the classification purpose unless otherwise stated. Table 2 shows the details of CNN1 model, which is depicted as in Fig. 11. This model is applied in the experiments using the MNIST and mnist-rot-bg-img datasets);

	Doing so would allow for improved training stability (Abs. This paper focuses on the enhancement of the generalization ability and training stability of deep neural networks (DNNs).).

Regarding Claim 18,
Claim 18 is the device corresponding to the method of claim 1. Claim 18 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the device corresponding to the method of claim 1. Claim 19 is substantially similar to claim 3 and is rejected on the same grounds.

Claims 4, 5, 6, 12, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asl et al. (US-20170076152-A1; hereinafter Asl) in view of Miller et al. (US-20140115704-A1; hereinafter Miller), Liew et al. ("Bounded activation functions for enhanced training stability of deep neural networks on visual pattern recognition problems."; hereinafter Liew), and Szatmary et al. (US-20160375592-A1; hereinafter Szatmary).
Regarding Claim 4,
Asl, Miller, and Liew teach the method of claim 1. 
	Asl, Miller, and Liew do not explicitly disclose
wherein the received image is a bitmap image.
US 20160375592 A1) teaches 
wherein the received image is a bitmap image (para [0087] It will be appreciated by those skilled in the arts that the above image parameters are merely exemplary, and many other image representations (e.g., bitmap, CMYK, HSV, HSL, grayscale, and/or other representations) and/or frame rates are equally useful with the present disclosure.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the convolutional network of Asl with the convolutional network of Szamary
	Doing so would allow for allowing classification of patterns in images (para [0101] In one or more implementations, training-based classification methods may be employed in order to determine the presence or absence of the expected pattern in the image. Such methods may include a hierarchical neural network trained to classify the pattern. One such training algorithm is described in "ImageNet Classification with Deep Convolutional Neural Networks" to Krizhevsky et al., incorporated by reference herein in its entirety.)
Regarding Claim 5,
Asl, Miller, and Liew teach the method of claim 1. 
	Asl, Miller, and Liew do not explicitly disclose
wherein the received image is a grayscale image.
However, Szamary teaches
wherein the received image is a grayscale image (para [0087] It will be appreciated by those skilled in the arts that the above image parameters are merely exemplary, and many other image representations (e.g., bitmap, CMYK, HSV, HSL, grayscale, and/or other representations) and/or frame rates are equally useful with the present disclosure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the convolutional network of Asl with the convolutional network of Szamary
	Doing so would allow for allowing classification of patterns in images (para [0101] In one or more implementations, training-based classification methods may be employed in order to determine the presence or absence of the expected pattern in the image. Such methods may include a hierarchical neural network trained to classify the pattern. One such training algorithm is described in "ImageNet Classification with Deep Convolutional Neural Networks" to Krizhevsky et al., incorporated by reference herein in its entirety.).
Regarding Claim 6,
Asl, Miller, and Liew teach the method of claim 1. 
	Asl, Miller, and Liew do not explicitly disclose
wherein the received image is a multi channel image.
However, Szamary teaches
wherein the received image is a multi channel image (para [0086] In some implementations of HSV and/or RGB images, image color (chromaticity channels channels) and illumination (luminance channel) information of the reflected pattern may be used to detect objects.).

	Doing so would allow for allowing classification of patterns in images (para [0101] In one or more implementations, training-based classification methods may be employed in order to determine the presence or absence of the expected pattern in the image. Such methods may include a hierarchical neural network trained to classify the pattern. One such training algorithm is described in "ImageNet Classification with Deep Convolutional Neural Networks" to Krizhevsky et al., incorporated by reference herein in its entirety.).
Regarding Claim 12,
Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 13,
Claim 13 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 14,
Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the device corresponding to the method of claim 1. Claim 20 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 21,
Claim 21 is the device corresponding to the method of claim 1. Claim 21 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 7, 8, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asl et al. (US-20170076152-A1; hereinafter Asl) in view of Miller et al. (US-20140115704-A1; hereinafter Miller), Liew et al. ("Bounded activation functions for enhanced training stability of deep neural networks on visual pattern recognition problems."; hereinafter Liew), and Wang et al. (US-20120117122-A1).
Regarding Claim 7,
Asl, Miller, and Liew teach the method of claim 1. 
	Asl, Miller, and Liew do not explicitly disclose
wherein the index engine utilizes a KD Tree index.
However, Wang teaches
wherein the index engine utilizes a KD Tree index (Para [0018] One purpose might be to provide efficient searching by organizing and indexing the data points (i.e., nodes) in an optimized kd-tree. Another purpose might be to index a large number of scale-invariant feature transform (SIFT) features and other types of visual descriptors in an optimized kd-tree for large-scale applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of searching and index of Miller with the method of searching an Index of Wang.
Doing so would allow for a faster and more efficient index searching (Para [0018] One purpose might be to provide efficient searching by organizing and indexing the data points (i.e., nodes) in an optimized kd-tree.).
Regarding Claim 8,
Asl, Miller, and Liew teach the method of claim 1. 

wherein the index engine utilizes a multidimensional index.
However, Wang teaches 
wherein the index engine utilizes a multidimensional index (para [0018] One purpose might be to provide efficient searching by organizing and indexing the data points (i.e., nodes) in an optimized kd-tree. Another purpose might be to index a large number of scale-invariant feature transform (SIFT) features and other types of visual descriptors in an optimized kd-tree for large-scale applications…lThus, the organization of data points in the optimized kd-tree is useful for finding the NNs of a particular query point in high dimensional data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of searching and index of Miller with the method of searching an Index of Wang.
Doing so would allow for a faster and more efficient index searching (Para [0018] One purpose might be to provide efficient searching by organizing and indexing the data points (i.e., nodes) in an optimized kd-tree.).
Regarding Claim 15,
Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.
Regarding Claim 22,
Claim 22 is the device corresponding to the method of claim 1. Claim 22 is substantially similar to claim 7 and is rejected on the same grounds.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121